FORM 6-K  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16  of the Securities Exchange Act of 1934 For the month of May, 2014 UNILEVER N.V. (Translation of registrant's name into English) WEENA 455, 3013 AL, P.O. BOX 760, 3000 DK, ROTTERDAM, THE NETHERLANDS (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Exhibit 99 attached hereto is incorporated herein by reference. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.   UNILEVER N.V. /S/ T.E. LOVELL By T.E. LOVELL SECRETARY Date: 14 May 2014 EXHIBIT INDEX EXHIBIT NUMBER EXHIBIT DESCRIPTION 99 Notice to Euronext, Amsterdam dated 14 May 2014 Result of AGM Exhibit 99 UNILEVER PLC ANNUAL GENERAL MEETING ALL RESOLUTIONS APPROVED Unilever PLC shareholders today approved all resolutions put to the 2014 Annual General Meeting in London. Voting was by poll on each resolution and the results are set out below. BOARD APPOINTMENTS The following continuing directors stood for election and were duly re-elected by the shareholders of Unilever PLC: Laura Cha, Louise Fresco, Ann Fudge, Byron Grote, Mary Ma, Jean-Marc Huët, Hixonia Nyasulu, Paul Polman, John Rishton, Sir Malcolm Rifkind, Kees Storm, Michael Treschow, and Paul Walsh. Feike Sijbesma was proposed for election for the first time and was duly elected by the shareholders of Unilever PLC with effect from 1 November 2014. Each proposed candidate for election or re-election was also proposed and all resolutions were passed approving his or her appointment as an Executive or Non-Executive Director at the Unilever N.V. AGM on 14 May 2014. Charles Golden retired as a Non-Executive Director at the close of the Annual General Meetings. POLL RESULTS - ANNUAL GENERAL MEETING 14 MAY 2014 TOTAL VOTES FOR % TOTAL VOTES AGAINST % TOTAL VOTES CAST % OF SHARE CAPITAL VALIDLY CAST VOTED FOR AND AGAINST VOTES WITHHELD 1. To receive the Report and Accounts for the year ended 31 December 2013 69.95% 2. To approve the Directors' Remuneration Policy 69.43% 3. To approve the Directors' Remuneration Report (excluding the Directors' Remuneration Policy) for the year ended 31 December 2013 68.03% 4. To re-elect Mr P G J M Polman as a Director 69.94% 5. To re-elect Mr R J-M S Huët as a Director 69.94% 6. To re-elect Mrs L M Cha as a Director 69.93% 7. To re-elect Professor L O Fresco as a Director 69.94% 8. To re-elect Ms A M Fudge as a Director 69.94% 9. To re-elect Dr B Grote as a Director 69.94% 10. To re-elect Ms M Ma as a Director 69.94% 11. To re-elect Ms H Nyasulu as a Director 69.93% 12. To re-elect The Rt Hon Sir Malcolm Rifkind MP as a Director 69.39% 13. To re-elect Mr J Rishton as a Director 69.46% 14. To re-elect Mr K J Storm as a Director 68.71% 15. To re-elect Mr M Treschow as a Director 69.94% 16. To re-elect Mr P Walsh as a Director 69.94% 17. To elect Mr F Sijbesma as a Director 69.94% 18. To appoint KPMG LLP as Auditors of the Company 69.94% 19. To authorise the Directors to fix the remuneration of the Auditors 69.95% 20. To renew the authority to Directors to issue shares 69.94% 21. To renew the authority to Directors to disapply pre-emption rights 69.91% 22. To renew the authority to the Company to purchase its own shares 69.95% 23. To authorise Political Donations and Expenditure 69.88% 24. To shorten the Notice period for General Meetings 69.92% NOTES: - The 'For' vote includes votes given at the Chairman's discretion and details of proxy votes cast are referred to in the table above. - The total number of Unilever PLC shares with voting rights in issue at 3pm on Wednesday 14 May 2014 was 1,283,459,367. 26,696,994 shares are held in treasury and do not have voting rights attached. A 'Vote withheld' is not a vote in law and will not be counted in the calculation of the proportion of the votes 'for' and 'against' a resolution. In accordance with Listing Rule 9.6.2 copies of all the resolutions passed, other than ordinary business, will be submitted to and available for inspection at the National Storage Mechanism and will shortly be available for inspection at: www.Hemscott.com/nsm.do A copy of the resolutions can also be found in the Chairman's Letter and Notice of Meeting which is available on our website: www.unilever.com/AGM 14 May 2014 Safe Harbour: This announcement may contain forward-looking statements, including 'forward-looking statements' within the meaning of the United States Private Securities Litigation Reform Act of 1995. Words such as 'will', 'aim', 'expects', 'anticipates', 'intends', 'looks', 'believes', 'vision', or the negative of these terms and other similar expressions of future performance or results, and their negatives, are intended to identify such forward-looking statements. These forward-looking statements are based upon current expectations and assumptions regarding anticipated developments and other factors affecting the Group. They are not historical facts, nor are they guarantees of future performance. Because these forward-looking statements involve risks and uncertainties, there are important factors that could cause actual results to differ materially from those expressed or implied by these forward-looking statements. Among other risks and uncertainties, the material or principal factors which cause actual results to differ materially are: Unilever's global brands not meeting consumer preferences; Unilever's ability to innovate and remain competitive; Unilever's investment choices in its portfolio management; inability to find sustainable solutions to support long-term growth; customer relationships; the recruitment and retention of talented employees; disruptions in our supply chain; the cost of raw materials and commodities; the production of safe and high quality products; secure and reliable IT infrastructure; successful execution of acquisitions, divestitures and business transformation projects; economic and political risks and natural disasters; financial risks; failure to meet high and ethical standards; and managing regulatory, tax and legal matters. Further details of potential risks and uncertainties affecting the Group are described in the Group's filings with the London Stock Exchange, Euronext Amsterdam and the US Securities and Exchange Commission, including in the Group's Annual Report on Form 20-F for the year ended 31 December 2013 and the Annual Report and Accounts 2013. These forward-looking statements speak only as of the date of this announcement. Except as required by any applicable law or regulation, the Group expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in the Group's expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based.
